Grimes, J.,
dissenting:
In this case the tenant was in arrears in her rent. On January 28, 1971, she was given a notice to quit by a deputy sheriff, notifying her to vacate the premises on February 5, 1971. There is no claim that this notice did not comply with RSA 540:2 and 3. The occupant did not vacate the premises on or before February 5 but was still occupying them on February 23. On this date defendant stopped supplying heat and water to the premises and this gave rise to the complaint. The legislature says that the tenancy and thus the right of occupancy was terminated on February 5, 1971. RSA 540:2. The court says that nevertheless while the occupant was living there without right, rent free and refusing to move, the owner was required to pay out his money to furnish her with heat and hot and cold water.
In my view the Dover Ordinance applies only when there is a landlord-tenant relationship and since that relationship was terminated in the way provided by the legislature I would hold that all obligations to provide services to the former tenant ceased. It seems to me that to construe the ordinance *241otherwise raises serious constitutional issues if the owner is required to supply services without compensation.
The court states that the occupant was a tenant at sufferance after February 5. But Weeks v. Sly, 61 N.H. 89 (1881), states that she was a trespasser or at most a tenant at sufferance. Whatever difference there is between a trespasser and a tenant at sufferance she had no rights in the premises and had no right to occupy them. Weeks v. Sly supra; Sterling v. Warden, 51 N.H. 217 (1871); Whitney v. Swett, 22 N.H. 10 (1850).
It is time consuming to obtain possession under RSA ch. 540, and weeks may elapse before possession can be obtained. Under today’s decision the owner will be required during all this time under pain of criminal prosecution to purchase heat and hot and cold water for an occupant who has no legal right to remain in his premises.
We are not concerned however with the means of regaining possession which is a matter between the owner and the occupant. We are here concerned solely with the narrow issue of whether an owner can be held criminally liable for violating the housing ordinance here involved for failing to provide services during a time when a tenancy relationship no longer exists. There is no claim that the premises did not meet all the requirements of the ordinance “at the inception of the rental” and “during the entire term” of the tenancy. Kline v. Burns supra. It was only after the termination of the tenancy under RSA 540:2 and after the occupant had continued to occupy the premises free for 18 days thereafter that defendant decided not to furnish at its expense the heat and water to supply the premises. I would hold that the ordinance by its own terms does not apply to this situation.
I conclude, therefore, that under the undisputed facts in this case, the motion to dismiss should be granted.